      Case 3:17-cr-00278-K Document 246 Filed 06/11/21         Page 1 of 1 PageID 619



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
VS,                                             §     CASE NO.: 3:17-CR-278-K (03)
                                                §
MARCUS SPEED                                    §


               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE
                        CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen days of service in accordance with 28 U.S.C. § 636(b)(1),

the undersigned District Judge is of the opinion that the Report and Recommendation of

the Magistrate Judge concerning the Plea of Guilty is correct, and it is hereby accepted by

the Court. Accordingly, the Court accepts the plea of guilty and Plea Agreement and the

Defendant is hereby adjudged guilty. Sentence will be imposed in accordance with the

Court’s scheduling order.

         SO ORDERED.

         Signed June 11th, 2021.

                                             _____________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE



Page 1
